EXECUTION VERSION STRICTLY CONFIDENTIAL Dated31 July 2015 HSBC LATIN AMERICA HOLDINGS (UK) LIMITED and [***] and BANCO BRADESCO S.A. SHARE PURCHASE AGREEMENT relating to the sale and purchase of HSBC Bank Brasil S.A. – Banco Múltiplo and HSBC Serviços e Participações Ltda Linklaters Linklaters LLP One Silk Street London EC2Y 8HQ Telephone (+44) 20 7456 2000 Facsimile (+44) 20 7456 2222 Ref L-235382 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. Table of Contents Contents Page 1 Interpretation 3 2 Agreement to Sell and Purchase the Shares 18 3 Consideration 18 4 Conditions 19 5 Pre-Closing Obligations 23 6 Closing 27 7 Post-Closing Adjustments 28 8 Post-Closing Obligations 30 9 Warranties 36 10 Limitation of Seller’s Liability 40 11 Claims 41 12 Restrictions on the Seller and the Purchaser 44 13 Confidentiality 50 14 Insurance 53 15 Other Provisions 53 Schedule 1 Target Group 70 Schedule 2 Closing Obligations (Clause 6.2) 75 Schedule 3 Part 1 Closing Statement (Clause 7) 78 Schedule 3 Part 2 Form of Closing Statement 82 Schedule 3 Part 3 Example Calculation 85 Schedule 4 Tax 87 Schedule 5 Warranties given by the Seller under Clause 9.1 94 Schedule 6 Warranties given by the Purchaser and Obligor under Clause 9.3 103 i Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. Schedule 7 Limitations of Liability under Clause 10 107 Schedule 8 Parties’ Knowledge 112 Schedule 9 Migration Plan 114 Schedule 10 Sale Branches 117 ii Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. Share Purchase Agreement This Agreement is made on31 July 2015 between : HSBC LATIN AMERICA HOLDINGS (UK) LIMITED , a company incorporated in England and Wales with registered number 01475009 and whose registered office is at 8 Canada Square, London E14 5HQ (the “ Seller ”); [***] , a company incorporated in [***] with[***] and whose[***] is at [***] (“ Obligor ”); and BANCO BRADESCO S.A., a financial institution (instituição financeira) organized and existing under the Laws of Brazil, with principal offices in the City of Osasco, State of São Paulo, Brazil, at Cidade de Deus, Vila Yara, enrolled with CNPJ/MF under No. 60.746.948/0001-12 (the “ Purchaser ”). Whereas : (A) The Seller has agreed to sell, or procure the sale of, the Shares (as defined below) and to assume the obligations imposed on the Seller under this Agreement. (B) Obligor is a party to this Agreement solely for the purposes of Clause 9.4.2. (C) The Purchaser has agreed to purchase the Shares and to assume the obligations imposed on the Purchaser under this Agreement. (D) The transactions contemplated by this Agreement have been proposed by the Seller to the Purchaser for the purposes of paragraph 2 of Article 9 of Brazilian Decree-Law No. 4,657 dated 4 September 1942, as amended, and for no other purpose or reason whatsoever. (E) [***] It is agreed as follows: 1 Interpretation In this Agreement, unless the context otherwise requires, the provisions in this Clause 1 apply. Definitions “ Accounts ” means the consolidated audited financial statements of the Target Companies as at the Accounts Date included in the Data Room at references 12.1.1.4.1 and 12.1.2.4.1; “ Accounts Date ” means 31 December 2014; “ Acquisition ” means the acquisition of the Shares in the Target Companies by the Purchaser in accordance with the terms of this Agreement; “ Affiliate ” of any person means another person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, such first person. For the purposes of this definition, the term “ control ” (including its correlative meanings “ controlled by ” and “ under common control with ”) means possession, directly or indirectly, of more than 50 (fifty) per cent. of the voting stock in such person; “ Agreed Form ” means, in relation to a document, such document in the terms agreed between the Seller and the Purchaser and signed for identification by the Seller and the Purchaser with such alterations as may be agreed in writing between the Seller and the Purchaser from time to time taking into account the requirements of Applicable Law; 3 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. “ Agreement ” means this Share Purchase Agreement; “ Anti-Bribery Laws ” means: (i) the OECD Convention on Combating Bribery of Foreign Public Officials in International Business Transactions; (ii) the Foreign Corrupt Practices Act of 1977 of the United States of America, as amended by the Foreign Corrupt Practices Act Amendments of 1988 and 1998, and as may be further amended and supplemented from time to time; (iii) the UK Bribery Act 2010; (iv) Brazilian Law No. 12,846, of 1 August 2013, and Decree No. 8,420, of 18 March 2015; and (v) any other Applicable Law which: (a) prohibits the conferring of any gift, payment or other benefit on any person or any officer, employee, agent or adviser of such person; and/or (b) is broadly equivalent to paragraph (ii), (iii) or (iv) or was intended to enact the provisions of the OECD Convention described in paragraph (i) or which has as its objective the prevention of corruption; “ Applicable Law ” means any applicable federal, state, local, foreign, international or multinational treaty, constitution, statute or other law, ordinance, code, decree, rule, regulation, communiqué, circular, standard, municipal by-law, judicial or arbitral or administrative or ministerial or departmental or regulatory judgment, order, injunction, decision, ruling or award, policy or other requirement of any Governmental Entity; “ Approval Date ” has the meaning set out in Clause 8.2.2; “ Award Employees ” has the meaning set out in Clause 12.4.2; “ Award Plan ” means the HSBC Share Plan 2011; “ BACEN ” or “ BCB ” means the Central Bank of Brazil ( Banco Central do Brasil ); “ Base Amount ” means BRL11,187,200,000 (eleven billion one hundred and eighty-seven million two hundred thousand BRLs) being the amount of shareholders' equity as shown in the IFRS Proforma Accounts; “ Brazilian Corporations Law ” means Brazilian Law No. 6,404, of 15 December 1976, as amended; “ Business Day ” means a day which is not a Saturday, a Sunday or a public or national holiday in England or the city of São Paulo, in the State of São Paulo, Brazil; “ CADE ” means the Brazilian Administrative Council for Economic Defence ( Conselho Administrativo de Defesa Econômica ), Brazil’s antitrust authority; “ Cayman Business ” means the branch of HSBC Bank Brasil S.A. – Banco Múltiplo located in the Cayman Islands and the associated operations, employees, systems and infrastructure of the Target Group located in the Cayman Islands; 4 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. “ Closing ” means the completion of the sale of the Shares pursuant to Clauses 6.1, 6.2 and 6.3; “ Closing Amount ” has the meaning given in Clause 6.3; “ Closing Date ” means the date on which Closing takes place; “ Closing Statement ” means the balance sheet to be prepared as of the Closing Date to value the Shareholders Equity in accordance with Clause 7.1 and Part 1 of Schedule 3 ( Closing Statement (Clause 7) ); “ Closing Statement Relief ” means any Relief which is shown as an asset (including as a deferred tax asset) in the Closing Statement or has been taken into account in computing (or reducing) a provision for deferred tax which appears in the Closing Statement or has resulted in no provision for deferred tax being made in the Closing Statement; [***]; “ Competing Activities ” means the onshore business of offering and providing retail banking, private banking, commercial banking, asset management products and services, credit cards, broker dealer products and services, custodial services or insurance products and services, as carried on by the Target Group and the Retained Subsidiary as at the date of this Agreement as part of its ordinary and usual business in Brazil and “ Competing Activity ” means any one of them; “ Conditions ” has the meaning given in Clause 4.1; “ Confidentiality Agreement ” means the confidentiality agreement dated 20 April 2015 between HSBC Holdings plc and the Purchaser relating to the provision to the Purchaser of certain confidential information relating to the Target Group and the Retained Subsidiary; “ Consent ” means any material consent, approval, clearance, waiver, permit, authorisation, licence, registration, non-objection or judgment from a Governmental Entity; “ Consideration Amount ” means the aggregate consideration payable pursuant to Clause 3.1; “ Continuing Intra-Group Agreement ” has the meaning given in Clause 8.3.1; “ Corresponding Saving ” means any Tax (other than Tax for which the Seller would have been liable under paragraph 1 of Schedule 4 ( Tax )) saved by utilisation of a Relief (other than a Closing Statement Relief) to which the Purchaser’s Group or any Target Group Company becomes entitled as a direct or indirect result of any Tax Liability to which paragraph 1 of Schedule 4 ( Tax ) to this Agreement relates; [***]; “ Data Room ” means the electronic data room containing documents and information relating to the Target Group and the Retained Subsidiary made available by the Seller and hosted by Merrill Corporation, the contents of which as of 23:59pm (UK time) on 30 July 2015 are listed as schedule 2 to the Disclosure Letter and as provided by the Seller to the Purchaser on CDs and/or USB drives, and the Q&A responses provided by the Seller set out at schedule 3 to the Disclosure Letter; “ Deferred Prosecution Agreement ” means the deferred prosecution agreement entered into between HSBC Holdings plc, HSBC Bank USA N.A. and the United States Department of Justice on 11 December 2012; 5 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. “ Director ” means a director ( membro do Conselho de Administração ) of any Target Group Company; “ Disclosure Letter ” means the letter dated on the same date as this Agreement from the Seller to the Purchaser disclosing: (i) information constituting exceptions to the Seller’s Warranties; and (ii) details of other matters referred to in this Agreement; “ Draft Closing Statement ” has the meaning given in Clause 7.1; “ Due Diligence ” means the review and examination made by the Purchaser and any and all of its professional, legal, financial, tax and other advisers in relation to, among others, the legal, regulatory, fiscal, financial, technical, and commercial affairs of the Target Group; “ Economic Sanctions Law ” means any laws, codes, regulations, decrees, orders, decisions, rules or requirements of any nature relating to economic or financial sanctions or restrictive measures which are administered from time to time by the United Nations, Office of Foreign Assets Control of the US Department of the Treasury, the US State Department, the European Union or any member state thereof, the Asset Freezing Unit of Her Majesty’s Treasury or any other national or supranational economic sanctions authority regulating the behaviour of a party to this Agreement (and including any member of the Seller’s Group or the Purchaser’s Group or any Target Group Company); “ Encumbrance ” means any claim, charge, mortgage, lien, option, equitable right, power of sale, pledge, hypothecation, usufruct, retention of title, right of pre-emption, right of first refusal, attachment ( penhora ), bond ( caução ), fiduciary transfer of collateral ( alienação fiduciária em garantia ), fiduciary assignment ( cessão fiduciária em garantia ) or other third party right or security interest of any kind ( direito real sobre coisa alheia ), or an agreement, arrangement or obligation to create any of the foregoing; “ Estimated Adjustment Amount ” means an amount (being a positive or negative amount) in BRL equal to the Shareholders Equity, derived from the column entitled ‘IFRS Proforma Accounts’ in the Pre-Closing Statement minus the Base Amount and converted into USD in accordance with Clause 1.10 on the Business Day prior to the Seller’s notification pursuant to Clause 6.4.1; “ Estimated Intra-Group Finance Payables ” means the Intra-Group Finance Payables as set out in the Pre-Closing Statement; “ Estimated Intra-Group Finance Receivables ” means the Intra-Group Finance Receivables as set out in the Pre-Closing Statement; “ Estimated Intra-Group Payables ” means the Estimated Intra-Group Finance Payables plus the Estimated Intra-Group Trading Payables; “ Estimated Intra-Group Receivables ” means the Estimated Intra-Group Finance Receivables plus the Estimated Intra-Group Trading Receivables; “ Estimated Intra-Group Trading Payables ” means the Intra-Group Trading Payables as set out in the Pre-Closing Statement; “ Estimated Intra-Group Trading Receivables ” means the Intra-Group Trading Receivables as set out in the Pre-Closing Statement; 6 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. “ Event ” means any transaction, circumstance, state of affairs, act, event, arrangement, provision or omission of whatever nature; [***]; “ Fairly Disclosed ” means disclosed in sufficient detail and specificity to allow a reasonable person to identify the relevant facts, nature and scope of the matters disclosed; “ FATCA ” means: (i) sections 1471 to 1474 of the US Internal Revenue Code (also known as Title 26 of the United States Code) or any associated regulations; (ii) any treaty, law or regulation of any other jurisdiction, or relating to an intergovernmental agreement between the US and any other jurisdiction, which (in either case) facilitates the implementation of any law or regulation referred to in paragraph (i) above; or (iii) any agreement pursuant to the implementation of any treaty, law or regulation referred to in paragraph (i) or (ii) above with the US Internal Revenue Service, the US government or any governmental or taxation authority in any other jurisdiction; “ Filing ” means any registration, declaration, notice, report, submission, application or other filing with a Governmental Entity; “ Final Adjustment Amount ” means an amount (being a positive or negative amount) in BRL equal to the Shareholders Equity derived from the column entitled “IFRS Proforma Accounts” in the Closing Statement, as finally determined pursuant to Clause 7.2, minus the Base Amount and converted into USD on the Closing Date in accordance with Clause 1.10; “ Final Payment Date ” means 10 (ten) Business Days after the date on which the process described in paragraph 3 of Part 1 of Schedule 3 ( Closing Statement (Clause 7) ) is complete; “ Fundamental Warranties ” means the Seller’s Warranties given in [***] and “ Fundamental Warranty ” means any one of them; “ Governmental Entity ” means any government or any arbitrator, tribunal or court of competent jurisdiction, securities exchange, stock exchange, securities commission, foreign exchange authority, foreign investment authority, competition or anti-trust authority, administrative agency or commission, regulator or other governmental authority department or instrumentality or any banking or financial services or other regulatory or supervisory authority which regulates or supervises any member of the Seller’s Group or the Purchaser’s Group or any Target Group Company as the case may be (in each case whether federal, state, local, foreign, international or multinational); “ Guarantees ” has the meaning given in Clause 8.1.1; “ HSBC Trade Marks ” means any Trade Marks owned by any member of the Seller’s Group as at the date hereof or any time up until the later of Closing or termination of this Agreement, and any trade marks that are confusingly similar to any such Trade Marks; 7 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. “ IFRS ” means the International Financial Reporting Standards issued by the International Accounting Standards board as amended from time to time and as endorsed by the European Union; “ IFRS Proforma Accounts ” means the adjusted IFRS Reconciliation Accounts as at the Accounts Date included in the “Pro forma” tab of the spreadsheet at item 1.2.1 of the Data Room; “ IFRS Reconciliation Accounts ” means the reconciliation of the Accounts to IFRS for the purposes of preparing the Seller’s Group consolidated IFRS financial statements as at the Accounts Date and included in the “Equity Reconciliation” tab of the spreadsheet at item 1.2.1 of the Data Room; “ Indemnified Matters ” has the meaning given in Clause 9.4.2; “ Intellectual Property ” means all of the following: (a) patents, patent applications (including patents issued thereon) and statutory invention registrations, including reissues, renewals, divisions, continuations, continuations in part, extensions and re-examinations thereof, all rights therein provided by international treaties or conventions; (b) trade marks, service marks, trade names, service names, domain names, trade dress, brand names, logos and other indicia of origin and identifiers of same, including all goodwill associated therewith, and any and all common law rights, and registrations and applications for registration thereof, all rights therein provided by international treaties or conventions, and all reissues, extensions and renewals of any of the foregoing (collectively, “ Trade Marks ”); (c) published and unpublished works of authorship, copyrights therein, moral rights, mask work rights, database rights and design rights, in each case whether or not registered, and registrations and applications for registration thereof, and all rights therein provided by international treaties or conventions; (d) intellectual property rights arising from or in respect of software; (e) confidential and proprietary information, including trade secrets, processes and know-how; and (f) all intellectual property rights arising from or in respect of technology; “ International Sharesave Awards ” mean all equity-settled awards granted under the HSBC Holdings Savings-Related Share Option Plan (International) prior to Closing to Award Employees; “ Intra-Group Finance Payables ” means all outstanding loans, other financing liabilities or obligations or other financing amounts (including, for the avoidance of doubt, interest accrued thereon) owed by a Target Group Company to any member of the Seller’s Group as at Closing (or, in the case of the Intra-Group Finance Payables set out in the Pre-Closing Statement, as at the date the Pre-Closing Statement is prepared) (other than amounts in respect of the Continuing Intra-Group Agreements and the Subordinated Debt); “ Intra-Group Finance Receivables ” means all outstanding loans, other financing liabilities or obligations or other financing amounts (including, for the avoidance of doubt, interest accrued thereon) owed by any member of the Seller’s Group to a Target Group Company as at Closing (or, in the case of the Intra-Group Finance Receivables set out in the Pre-Closing Statement, as at the date the Pre-Closing Statement is prepared) (other than amounts in respect of the Continuing Intra-Group Agreements); “ Intra-Group Payables ” means the Intra-Group Finance Payables plus the Intra-Group Trading Payables; 8 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. “ Intra-Group Receivables ” means the Intra-Group Finance Receivables plus the Intra-Group Trading Receivables; “ Intra-Group Trading Payables ” means all outstanding amounts (including, for the avoidance of doubt, interest accrued thereon) owed by a Target Group Company to any member of the Seller’s Group as at Closing (or, in the case of the Intra-Group Trading Payables set out in the Pre-Closing Statement, as at the date the Pre-Closing Statement is prepared), which are not Intra-Group Finance Payables or amounts in respect of the Continuing Intra-Group Agreements or the Subordinated Debt; “ Intra-Group Trading Receivables ” means all outstanding amounts (including, for the avoidance of doubt, interest accrued thereon) owed by any member of the Seller’s Group to a Target Group Company as at Closing (or, in the case of the Intra-Group Trading Receivables set out in the Pre-Closing Statement, as at the date the Pre-Closing Statement is prepared) which are not Intra-Group Finance Receivables or amounts in respect of the Continuing Intra-Group Agreements; “ IOF Tax ” means a Brazilian federal tax levied on foreign exchange transactions, imposed by Law No. 8,894, of 21 June 1994, as amended, and regulated by Decree No. 6,306, of 14December 2007; “ Key Employee ” means any employee of any Target Group Company who is a member of the “Executive Committee” of the Target Group; “ Leased Properties ” means the properties set out in item 3.7, 3.8, 3.10, 3.12, 3.15, 26.3.1.2, 26.3.1.3 and 26.3.1.4 of the Data Room and “ Leased Property ” means any one of them; “ LIBOR ” means the rate for deposits in USD for a period of 3 (three) months which appears on the display page designated LIBOR01 on Reuters (or such other page as may replace that page on that service, or such other service as may be nominated as the information vendor, for the purpose of displaying comparable rates) as of 11:00 a.m. (London time) on the relevant day, provided that if such rate does not appear, then LIBOR for any relevant period shall be determined on such other basis as the Seller and the Purchaser shall agree; “ Local Retained Employees ” means those employees of the Target Group listed in item 38.4.1 of the Data Room; “ Long Stop Date ” means the date falling 24 months following the date of this Agreement; “ Losses ” means all losses, liabilities, costs (including legal costs and experts’ and consultants’ fees and reasonable out-of-pocket expenses), charges, expenses, interests, penalties, actions, proceedings, claims and demands; “ Material Adverse Effect ” means any material adverse effect: (a) on the business, assets or liabilities of the Target Group; or (b) on the ability of the Seller to timely consummate the Acquisition and to perform its obligations under this Agreement, in either case excluding any material adverse effects caused by: (i) this Agreement or the transactions contemplated hereby or the announcement thereof; 9 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (ii) any change in any of the following: general political or economic conditions, the financial, securities or currency markets, prevailing interest rates or exchange rates, or general conditions in Brazil, the United States of America, England or any other European country (including catastrophe, war, civil unrest or terrorism); (iii) any change or condition affecting the relevant person’s industries generally or changes in general industry conditions affecting financial institutions, including banks and insurance companies generally; (iv) any change in Applicable Law or in the official interpretation thereof; (v) any act or omission by the Seller or any Target Group Company taken with the prior consent or at the direction of the Purchaser; (vi) changes in generally accepted accounting principles applicable to the Seller or the Purchaser or any change in the authoritative interpretation of any of the foregoing; (vii) matters Fairly Disclosed in the Schedules hereto and/or the Disclosure Letter; or (viii) any action or omission required to be taken or not taken pursuant to the express terms of this Agreement; “ Material Agreements ” means: (i) any services or licensing agreement between a Target Group Company and a third party (being a person who is not an Affiliate of the Seller) involving, individually, or in a series of related agreements relating to the same counterparty and subject matter, aggregate annual payments in excess of USD25 million, or which is critical to the business of the Target Group; (ii) any agreement providing for any obligation to register any shares of the capital or other securities of any Target Group Company with any securities exchange or otherwise relating to such stock or other securities; (iii) any agreement that contains a material non-compete provision relating to the business of the Target Group or any other agreement materially restricting the right of the Target Group to conduct business at any time, in any manner or at any place in the world, or the expansion thereof to other geographical areas or lines of business, or that grants the other party or any third person “most favoured nation” status, in each case where the non-compete or other restriction or preferential status in question has resulted in a loss of business or revenue to the Target Group in excess of USD25 million on an annualised basis; (iv) any agreement that is a partnership, joint venture or similar agreement to which a Target Group Company is a party (other than any agreement entered into by any Target Group Company with or in connection with a recognised trade association or similar body pursuant to which no Target Group Company has any liability or obligation except for the payment of annual subscription or membership fees); (v) any agreement for the public issuance of debt by the Target Group; or (vi) any other agreement, or series of related agreements entered into by a Target Group Company relating to the same counterparty and subject matter which, if terminated would have a Material Adverse Effect on the business of the Target Group; 10 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. “ Migration Plan ” has the meaning given in paragraph 1.1 of Schedule 9 ( Migration Plan ); “ Negative Adjustment Amount ” has the meaning given in Clause 7.3.2; “ Net After-Tax Basis ” means, with respect to any calculation of any payment, calculation thereof in a manner that will ensure, so far as possible, that after taking into account any Taxes actually owing by the recipient of the payment as a result of receipt or accrual of the payment (including as a result of any reduction in Tax benefits otherwise available) and any savings in Taxes actually realised by the recipient of the payment resulting from the matter giving rise to that payment, the recipient is left in the position it would have been in had the matter giving rise to the payment not occurred; “ Notice ” has the meaning given in Clause 15.13.1; “ Obligor’s Associates ” means all associated persons, agents or subcontractors of Obligor as may be used in relation to its fulfilment of its obligations under this Agreement and “ Obligor’s Associate ” means any one of them; “ Offer Price ” means USD 5,186,080,089.58; “ Officer ” means a statutory officer ( diretor estatutário ) of any Target Group Company; “ Overprovision ” has the meaning given in paragraph 7.1 of Schedule 4 ( Tax ); “ Owned Properties ” means the properties set out in item 3.7, 3.9, 3.10, 3.11, 3.12, 3.13, 3.15, 26.3.1.1, 26.3.1.3 and 26.3.1.4 of the Data Room and “ Owned Property ” means any one of them; “ Parties ” means the parties to this Agreement and each of the Parties shall be a “ Party ”; “ Payment Books ” has the meaning given in Clause 8.2.4; “ Payment Cards ” has the meaning given in Clause 8.2.3; “ PIS/COFINS ” means any (a) claims arising from the following tax proceedings: [***], together with any related administrative and judicial proceedings, including requests for off-set (pedidos de compensação) of credits before Tax Authorities and (b) claims related to PIS/COFINS Credits; “ PIS/COFINS Credits ” means any credit arising from the following tax proceedings: [***], which have not been refunded or used by a Target Group Company to off-set Tax debts prior to Closing, including any related administrative and judicial proceeding related to (a) requests for allowance (pedidos de habilitação) of credits and (b) requests for off-set (pedidos de compensação) that will be filed before Tax Authorities to use such credits; “ Positive Adjustment Amount ” has the meaning given in Clause 7.3.1; “ Post-Closing Tax Period ” means any taxable period (or portion thereof) beginning after the close of business on the Closing Date; “ Pre-Closing Reorganisation ” means: (i) the transfer of the entire legal and beneficial interest in the issued capital of the Retained Subsidiary by HSBC Bank Brasil S.A. – Banco Múltiplo to a member of the Seller’s Group, in consideration for (i) in the case where the transfer occurs prior to Closing, such amount as shall be determined by the Seller and reflected in the Closing Statement; and (ii) in the case where the transfer occurs after Closing, an amount equal to the book value of the Retained Subsidiary; and 11 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (ii) the transfer of all of the assets and liabilities of the Retained Subsidiary to a Target Group Company, in each case in accordance with the terms set out in the Pre-Closing Reorganisation Documents; “ Pre-Closing Reorganisation Documents ” means the documents setting out the terms on which the shares of the Retained Subsidiary are transferred to a member of the Seller’s Group and the assets and liabilities of the Retained Subsidiary are transferred to a Target Group Company; “ Pre-Closing Statement ” means the balance sheet to be prepared by the Seller as of the last day of the nearest possible full month prior to Closing and which has had a limited review by the Brazilian branch of any one of PricewaterhouseCoopers, EY, Deloitte or KPMG, to value the Shareholders Equity in a manner consistent with paragraphs 1 and 2 of Part 1 of Schedule 3 ( Closing Statement (Clause 7) ) as if references to Closing Statement were to the Pre-Closing Statement; “ Pre-Closing Tax Period ” means any taxable period (or portion thereof) ending on or before the close of business on the Closing Date; [***]; “ Prior Year Variable Pay Awards ” means Variable Pay Awards granted prior to Closing and made under the Award Plan in respect of periods ending prior to the first day of the calendar year in which Closing takes place; “ Properties ” means the Owned Properties and the Leased Properties and “ Property ” means any one of them; “ Purchaser ” has the meaning given in the Recitals to this Agreement; “ Purchaser’s Associates ” means all associated persons, agents or subcontractors of the Purchaser as may be used in relation to its fulfilment of its obligations under this Agreement and “ Purchaser’s Associate ” means any one of them; “ Purchaser’s Disagreement Notice ” has the meaning given in paragraph 3.3 of Part 1 of Schedule 3 ( Closing Statement (Clause 7) ); “ Purchaser’s Group ” means the Purchaser, its subsidiaries or subsidiary undertakings and its holding companies or parent undertakings and any subsidiary of such holding companies or parent undertakings, in each case from time to time; “ Purchaser’s Relief ” means: (i) any Relief of a Target Group Company to the extent that it arises in respect of a Post-Closing Tax Period; (ii) any Relief that, having regard to paragraph 1.6 of Schedule 4 ( Tax ), is allocated to the period beginning following Closing and ending with the end of the Straddle Period; or (iii) any Relief arising to any member of the Purchaser’s Group (other than the Target Group Companies) that is available to set off against a liability to Tax of the Target Companies; 12 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. “ Regional Employees ” means those employees of the Target Group listed on page 2 of item 37.1.8 of the Data Room under the heading “ Regional Employees ”; “ Relevant Amount ” has the meaning given in paragraph 7.2 of Schedule 4 ( Tax ); “ Relevant Claim ” means any claim whatsoever made by the Purchaser or any Target Group Company against the Seller for breach of, or in connection with, this Agreement (including for breach of the Seller’s Warranties) whether in contract or tort (including negligence) or in respect of any claim under an indemnity (other than a claim under Clause 9.4.2), covenant or undertaking given by the Seller under this Agreement ; “ Relief ” includes any relief, loss, allowance, exemption, set-off, right to repayment, repayments of judicial deposit, or credit in respect of Tax and any deduction in computing or against profits or Taxation; “ Repeated Warranties ” means [***]; “ Reporting Accountants ” means the Brazilian team of any of (i) PricewaterhouseCoopers, (ii) EY, (iii) Deloitte & Touche, or (iv) KPMG as agreed by the Seller and the Purchaser within 5 (five) Business Days of a notice by one to the other requiring such agreement or, failing such agreement, to be nominated on the application of either of them by or on behalf of the President for the time being of the Institute of Chartered Accountants in England and Wales, provided such nomination shall be the Brazilian team of one of the aforementioned firms of accountants; “ Retained Employees ” means: (i) the Local Retained Employees; (ii) the Regional Employees; and (iii) the Seconded Employees notified by the Seller to the Purchaser in accordance with Clause 12.3.3; “ Retained Subsidiary ” means HSBC Leasing Arrendamento Mercantil (Brasil) S.A., details of which are set out in Part 2 of Schedule 1 ( Target Group ) or, such other Target Group Financial Company (other than HSBC Bank Brasil S.A. - Banco Múltiplo) as the Seller and the Purchaser may agree (each acting reasonably and without delay) having due regard to any preference expressed by any Governmental Entity and the aim of implementing the Pre-Closing Reorganisation in a timely manner; " Sale Branches " means the bank branches set out in Schedule 10 ( Sale Branches ); “ Sanctioned Person ” means, at any time: (i) any person listed in, or otherwise identified for the purposes of, any Economic Sanctions Law and including, without limitation, any relevant list of designated persons maintained by the Office of Foreign Assets Control of the US Department of the Treasury, the US State Department, the United Nations Security Council, the European Union or any EU member state; (ii) any person operating, organised or resident in a country or territory which is the subject or target of any Economic Sanction Law; or (iii) any person under paragraph (i) or (ii) above controlled by any such person; 13 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. “ Seconded Employees ” means the Seconded In Employees and the Seconded Out Employees; “ Seconded In Employees ” means those employees of the Seller’s Group listed on page 1 of item 37.1.8 of the Data Room under the heading “ Seconded In Employees ”; “ Seconded Out Employees ” means those employees of the Target Group listed on page 1 of item 37.1.8 of the Data Room under the heading “ Seconded Out Employees ”; “ Security Tokens ” has the meaning given in Clause 8.2.4; “ SELIC ” means interest computed in accordance with the interest rate of the Sistema Especial de Liquidação e Custódia , as published from time to time by Brazilian Council of Monetary Policy ( Comite de Politica Monetaria ); in the event that SELIC ceases to exist, it shall be replaced by the interest rate which officially replaces it in Brazil or, if no interest rate officially replaces SELIC in Brazil, it shall be replaced by the Brazilian interest rate which is closest to the concept of SELIC; “ Seller ” has the meaning given in the Recitals to this Agreement; “ Seller Insurance Policies ” means all insurance policies (whether under policies maintained with third party insurers or any member of the Seller’s Group), other than Target Group Insurance Policies, maintained by the Seller’s Group under which, immediately prior to the Closing Date, any Target Group Company is entitled to any benefit, and “ Seller Insurance Policy ” means any one of them; “ Seller’s Group ” means HSBC Holdings plc, any holding company of HSBC Holdings plc from time to time and their respective subsidiaries and subsidiary undertakings from time to time (including the Seller), excluding the Target Group Companies, and “ Seller’s Group Company ” means any of them; “ Seller’s Refund ” has the meaning given in paragraph 6.1 of Schedule 4 ( Tax ); “ Seller’s Relief ” means any Relief which is or becomes available to a Target Group Company, other than a Closing Statement Relief and a Purchaser’s Relief; “ Seller’s Warranties ” means the warranties given by the Seller pursuant to Clause 9 ( Warranties ) and Schedule 5 ( Warranties given by the Seller under Clause 9.1 ) and “ Seller’s Warranty ” means any one of them; " Share Transfers " has the meaning given in paragraph 1.1.3 of Schedule 2 ( Closing Obligations ); “ Shareholders Equity ” means the aggregate amount expressed in BRL of the shareholders equity of the Target Companies as at the Closing Date (or in the case of the Shareholder Equity set out in the Pre-Closing Statement, as at the last date the Pre- Closing Statement is prepared) (as determined in accordance with the accounting policies, procedures and methodologies set out in paragraph 2 of Part 1 of Schedule 3 ( Closing Statement (Clause 7) ) applied on a consistent basis) as shown in the Closing Statement. An example calculation of Shareholders Equity as at 31 December 2014 is shown, for illustrative purposes only, in Part 3 of Schedule 3 ( Closing Statement (Clause 7) ); “ Shares ” means: (i) the 2,949,532,445 shares in the capital of HSBC Bank Brasil S.A. – Banco Múltiplo; and (ii) the 14,924,165,327 quotas in the capital of HSBC Serviços e Participações Ltda., being the entire issued capital of the Target Companies; “ Straddle Period ” has the meaning given in paragraph 1.6 of Schedule 4 ( Tax ) ; 14 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. “ Subordinated Debt ” means: (i) the subordinated debt issued by: (a) HSBC Bank Brasil S.A. – Banco Múltiplo, acting through its Cayman branch, to HSBC Holdings plc on 22March 2011 in the amount of USD300 million; (b) HSBC Bank Brasil S.A. – Banco Múltiplo, acting through its Cayman branch, to HSBC Holdings plc on 22August 2011 in the amount of USD250 million; (c) HSBC Bank Brasil S.A. – Banco Múltiplo, acting through its Cayman branch, to HSBC Holdings plc on 29September 2011 in the amount of USD100 million; (d) HSBC Bank Brasil S.A. – Banco Múltiplo, acting through its Cayman branch, to HSBC Holdings plc on 7February 2014 in the amount of USD610 million; (e) HSBC Bank Brasil S.A. – Banco Múltiplo to the Seller on 7 February 2014 in the amount of USD300 million; and (f) HSBC Bank Brasil S.A. – Banco Múltiplo to the Seller on 30 October 2014 in the amount of USD400 million; and (ii) any other subordinated debt or similar instrument issued by a Target Group Company to a member of the Seller’s Group between the date of this Agreement and Closing; “ Subsidiaries ” means the entities listed in Part 2 of Schedule 1 ( Target Group ) but excluding, if the Seller has completed the Pre-Sale Reorganisation prior to Closing, the Retained Subsidiary, and “ Subsidiary ” means any one of them; “ SUSEP ” means the Brazilian Private Insurance Superintendency ( Superintendência de Seguros Privados ), Brazil’s insurance regulator; “ Target Companies ” means HSBC Bank Brasil S.A. – Banco Múltiplo and HSBC Serviços e Participações Ltda., details of which are set out in Part 1 of Schedule 1 ( Target Group ) and “ Target Company ” means any one of them; “ Target Group ” means the Target Group Companies, taken as a whole; “ Target Group Companies ” means the Target Companies and the Subsidiaries and “ Target Group Company ” means any one of them, and following Closing also includes any successor thereof, including by way of merger; “ Target Group Financial Companies ” means: (i) HSBC Bank Brasil S.A. – Banco Múltiplo; (ii) Banco Losango S.A. – Banco Múltiplo; (iii) HSBC (Brasil) Administradora de Consórcio Ltda.; (iv) HSBC Corretora de Títulos e Valores Mobiliários S.A.; and 15 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (v) HSBC Leasing Arrendamento Mercantil (Brasil) S.A., but excluding, if the Seller has completed the Pre-Sale Reorganisation prior to Closing, the Retained Subsidiary, and “ Target Group Financial Company ” means any one of them; “ Target Group Insurance Companies ” means: (i) HSBC Empresa de Capitalização (Brasil) S.A.; (ii) HSBC Seguros (Brasil) S.A.; (iii) HSBC Vida e Previdência (Brasil) S.A.; and (iv) HSBC Corretora de Seguros (Brasil) S.A., and “ Target Group Insurance Company ” means any one of them; “ Target Group Insurance Policies ” means all insurance policies held by Target Group Companies and “ Target Group Insurance Policy ” means any one of them; “ Taxation ”, “ Tax ” or “ Taxes ” means all forms of taxation (other than deferred tax) and statutory, national, governmental, state, provincial, local governmental or municipal impositions, duties, charge, contributions, levies, whether levied by reference to actual or deemed income, profits, gains, net wealth, asset values, turnover, gross receipts, sales, payroll, added value or otherwise (including social security, stamp or registration taxes), regardless of whether any of the same are imposed and chargeable directly or primarily against or attributable directly or primarily to a Target Group Company or any other person and all penalties, surcharges and interest relating thereto (including, without limitation, income tax – legal entities ( Imposto de Renda – Pessoa Jurídica ), social contribution on net profits ( Contribuição Social sobre o Lucro Líquido ), contribution to the social integration programme ( Contribuição ao Programa de Integração Social (PIS) ), contribution to social security ( Contribuição para Financiamento da Seguridade Social – COFINS ), Tax on services ( Imposto sobre Serviço Qualquer Natureza ), tax on distribution of goods and services ( Imposto sobre Circulação de Mercadorias e Serviços ), severance indemnity fund ( Fundo de Garantia por Tempo de Serviço – FGTS ) and contribution to the national institute of social security ( Contribuição ao Instituto Nacional do Seguro Social ) and IOF Tax); “ Tax Authority ” means any taxing or other authority competent to impose any liability in respect of Taxation or responsible for the administration and/or collection of Taxation or enforcement of any law in relation to Taxation; “ Tax Document ” means a Tax Return, any other claim, computation, election, surrender, disclaimer, statement, notice and consent for Tax purposes and any correspondence with a Tax Authority; “ Tax Liability ” means: (i) Tax payable or suffered; (ii) costs and expenses within paragraph1.5 of Schedule 4 ( Tax ); or (iii) loss or non-availability of, or a reduction in the amount of, a Closing Statement Relief; 16 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. “ Tax Return ” means any return (including estimated returns), declaration, report, claim for refund, or information return or statement relating to Taxes, including any schedule or attachment thereto; “ Terminating Intra-Group Agreements ” has the meaning given in Clause 8.3.2; “ Third Party Claim ” has the meaning given in Clause 11.5; “ Trade Mark Licence ” means the trade mark licence to be entered into at Closing between the Seller and the Target Group Companies in the Agreed Form; “ Trade Marks ” has the meaning given in the definition of Intellectual Property; “ Transaction Documents ” means this Agreement, the Disclosure Letter, the Trade Mark Licence and all documents entered into pursuant to this Agreement and “ Transaction Document ” means any one of them; “ Variable Pay Awards ” means discretionary pay awards (including both non-deferred cash awards and all awards granted under the Award Plan) excluding, for the avoidance of doubt, International Sharesave Awards; and “ VAT ” means any Taxation levied by reference to added value or sales including tax on distribution of goods and services ( Imposto sobre Circulação de Mercadorias e Serviços ) and tax on services ( Imposto sobre Serviços ). Singular, plural, gender References to one gender include all genders and references to the singular include the plural and vice versa. References to persons and companies References to: a person include any individual, firm, company, partnership or unincorporated association (whether or not having separate legal personality); and a company include any company, corporation or body corporate (including a limited liability company), wherever incorporated. References to subsidiaries and holding companies The words “ holding company ”, “ parent undertaking ”, “ subsidiary ” and “ subsidiary undertaking ” shall have the same meaning in this Agreement as their respective definitions in the Companies Act 2006. Schedules etc. References to this Agreement shall include any Recitals and Schedules to it and references to Clauses and Schedules are to Clauses of, and Schedules to, this Agreement. References to paragraphs and Parts are to paragraphs and Parts of the Schedules. Headings Headings shall be ignored in interpreting this Agreement. Reference to documents References to any document (including this Agreement), or to a provision in a document, shall be construed as a reference to such document or provision as amended, supplemented, modified, restated or novated from time to time. 17 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. Information References to books, records or other information mean books, records or other information in any form including paper, electronically stored data, magnetic media, film and microfilm. Legal Terms References to any English legal term shall, in respect of any jurisdiction other than England, be construed as references to the term or concept which most nearly corresponds to it in that jurisdiction. Currency In this Agreement, references to “ US Dollars ”, “ USD ” and “ US$ ” are to the lawful currency of the United States of America, and references to “ BRL ” are to the lawful currency of Brazil. Any monetary sum to be converted from one currency into another currency for the purposes of this Agreement shall be converted at the average rate for the purchase and sale of USD quoted by BACEN via Central Bank Information System – SISBACEN, PTAX code 220, on the relevant date identified in this Agreement or, to the extent the conversion relates to the payment of an Intra-Group Receivable or an Intra-Group Payable that is provided for in an agreement other than this Agreement, on the date prescribed in any such other agreement. Non-limiting effect of words The words “ including ”, “ include ”, “ in particular ” and words of similar effect shall not be deemed to limit the general effect of the words that precede them. Statutory provisions Except as otherwise expressly provided in this Agreement, a reference to any statute or statutory provision shall be construed as a reference to the same as it may have been, or may from time to time be, amended, modified, re-enacted or replaced. 2 Agreement to Sell and Purchase the Shares On and subject to the terms of this Agreement, the Seller agrees to sell, or procure the sale of, and the Purchaser agrees to purchase, the Shares. The Shares shall be sold by, or at the direction of, the Seller free and clear of any and all Encumbrances and together with all rights and advantages attaching to them as at Closing (including the right to receive all dividends or distributions declared, made or paid at or after Closing). 3 Consideration Amount The consideration for the purchase of the Shares under this Agreement (the “ Consideration Amount ”) shall be an amount in cash equal to the sum of: the Offer Price; plus the Final Adjustment Amount. 18 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. Payment of Consideration Amount The consideration shall be paid by way of cash payments pursuant to Clauses 6.3, 7.3.1 and 7.3.2. Adjustment of Consideration If any payment is made by the Seller to the Purchaser or, as the case may be, by the Purchaser to the Seller, in respect of Clauses 3.1, 6.3, 7.3.1, 7.3.2, and 7.4.1 of this Agreement, then the payment shall be treated as an adjustment of the Consideration Amount and the Consideration Amount shall be deemed to be adjusted by the amount of such payment to the extent permissible under Applicable Law. Allocation of Consideration Amount The Consideration Amount shall be allocated to the Shares as set out in Part 3 of Schedule 1 ( Target Group ). 4 Conditions Conditions Precedent The agreement to sell and purchase the Shares in accordance with the terms of this Agreement is conditional upon the satisfaction of the following conditions (the “ Conditions ” and each a “ Condition ”): approval from BACEN for the transfer of control of the Target Group Financial Companies to the Purchaser, in accordance with the applicable provisions of Resolution No. 4,122, of 2 August 2012 and Circular No. 3,649, of 11 March 2013, both of the Brazilian Monetary Council; antitrust approval from BACEN, in accordance with the applicable provisions of Circular No. 3,590, of 26 April 2012, of the Brazilian Monetary Council; approval from CADE for the transfer of the control of the Target Group to the Purchaser, as required in article 88 of Federal Law No. 12,529, of 30 November 2011; approval from SUSEP, in accordance with the procedures set forth in Resolution No. 166 of the Private Insurance National Council, of 17 July 2007 and Circular No. 260, of 8 July 2004, as amended, supplemented or substituted, for the indirect transfer of control of the Target Group Insurance Companies to the Purchaser, for the purposes of (i) item “a” of Article 36 Decree-Law No. 73, of 21 November 1966, as amended; (ii)Article 3, paragraph 2 and Article 4 of Decree-Law No. 261, of 28 February 1967, as amended; and (iii)item “IV” of Article 38 of Complementary Law No. 109, of 29May 2001, as amended (“ Complementary Law 109 ”); and written confirmation from the Cayman Islands Monetary Authority that it has consented to the transfer of the shares of HSBC Bank Brasil S.A. – Banco Múltiplo to the Purchaser, and each approval and authorisation set out in Clauses 4.1.1 to 4.1.5 above remaining in full force and effect. 19 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. Co-operation to satisfy Conditions The Seller and the Purchaser shall co-operate with each other and use their best endeavours to achieve satisfaction of the Conditions set out in Clauses to as soon as reasonably practicable after the date of this Agreement and in any event before the Long Stop Date, provided that if this Agreement has not been terminated on or before the Long Stop Date, the obligation to use best endeavours in this Clause shall continue to apply between the Seller and the Purchaser. The Seller and the Purchaser shall procure that all relevant Filings required to achieve satisfaction of the Conditions set out in Clauses to are submitted by the responsible entity as soon as reasonably practicable following the date of this Agreement. The obligation of the Seller and the Purchaser to use their best endeavours under Clause 4.2.1 means submitting, or procuring the submission of, all appropriate and required documentation within the control of such Party regarding the Acquisition and, in relation to the Purchaser: (i) agreeing to any proposal, negotiation, commitment, undertaking, hold separate order or any other equivalent act for the sale, divestiture or disposition of, or the imposition of any limitation upon, any of its assets, businesses or behaviour required by any Governmental Entity in Brazil or the Cayman Islands; (ii) committing to any Governmental Entity in Brazil or the Cayman Islands with regulatory or supervision authority over the Purchaser (or any member of the Purchaser’s Group) or the Target Group to maintain capital levels and capital ratios at a level specified by such Governmental Entity, either formally or informally, and either currently or as a result of the Acquisition; (iii) creating a capital plan that is acceptable to any Governmental Entity in Brazil or the Cayman Islands with regulatory or supervision authority over the Purchaser (or any member of the Purchaser’s Group) or the Target Group, either by entering into a new capital plan or modifying an existing capital plan; and (iv) taking all actions reasonably necessary, including by raising capital through a public or private equity or debt offering, to fully satisfy and achieve the regulatory capital expectations of any Governmental Entity in Brazil or the Cayman Islands with regulatory or supervision authority over the Purchaser (or any member of the Purchaser’s Group) or the Target Group, as may be required to obtain the Consent of any Governmental Entity in Brazil or the Cayman Islands required in connection with the Acquisition. Other than in respect of the specific obligations of the Seller and the Purchaser set out in this Agreement, neither the Seller nor the Purchaser shall have any liability towards the other arising out of or relating to any Filing with, or the failure to obtain any Consent from, any Governmental Entity or other person that may be required to be made or obtained by or with respect to the other in connection with the execution, delivery and performance hereof or the consummation of the Acquisition or because of the termination of any agreement as a result thereof, except to the extent that such liability has arisen due to the information provided by the Seller or the Purchaser to the other for the purposes of such Filing or application for Consent. 20 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. Subject to Applicable Laws, including in relation to the sharing of information, the Seller and the Purchaser shall each have the right to review in advance, and to the extent practicable each will consult the other in advance on, all material information relating to the Seller, the Target Group or the Purchaser, as the case may be, and any of their respective Affiliates, excluding any customer records or other commercially sensitive information, that is included in any Filing made with, or written materials submitted to, any Governmental Entity in connection with the Acquisition, and the Purchaser and the Seller agree that all requests and enquiries from any Governmental Entity shall be dealt with by the Purchaser and the Seller as soon as is reasonably practicable and, to the extent practicable, in consultation with each other, in each case; provided, however, that any such information or documents may be provided subject to appropriate redaction if providing such information or documents could prejudice or waive any legal or litigation privilege. If, at any time, the Seller or the Purchaser becomes aware of a fact, matter or circumstance that could reasonably prevent any of the Conditions from being satisfied, it shall promptly inform the other in writing. Any and all expenses and costs, including filing fees (but excluding (i) the Seller’s costs and expenses, including the Seller’s accountants’, investigatory and consultants’ fees arising in relation to any filing obligations of the Seller, and (ii) the Seller’s legal fees), relating to obtaining the Consent of any Governmental Entity or other person in connection with the Acquisition and making the Filings and publications required for the consummation of the Acquisition will be exclusively borne by the Purchaser. Conditions Satisfaction Progress Subject to Applicable Law and without prejudice to the provisions of Clause 4.2, each of the Seller and the Purchaser shall keep the other informed as to the progress towards satisfaction of the Conditions and shall, as soon as reasonably practicable: (i) notify the other of the content of any meeting or verbal communication between such Party or any of its Affiliates and any Governmental Entity in relation to obtaining any Consent in connection with the Acquisition; (ii) provide the other with copies of any correspondence and documents or any other communications received from or sent to any Governmental Entity in relation to obtaining any Consent from such Governmental Entities in connection with the Acquisition where such communications have not been independently or simultaneously supplied to the other; (iii) provide the other with draft copies of all Filings with Governmental Entities in relation to obtaining any Consent from such Governmental Entities in connection with the Acquisition at such time as will allow the other a reasonable opportunity to provide comments on such Filings before they are filed, submitted or sent and promptly provide the other with copies of all such Filings in the form filed, submitted or sent; 21 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (iv) where requested, allow persons nominated by the other to attend any meeting or telephone call with any Governmental Entity in relation to obtaining any Consent from such Governmental Entities in connection with the Acquisition unless such meeting or telephone call is expected to involve materials relating to the Seller’s Group or the Purchaser’s Group or any Target Group Company that are subject to legal or litigation privilege; (v) give notice to the other of the satisfaction of a Condition within 5 (five) Business Days of becoming aware of the same; (vi) not, without the prior consent of the other, withdraw any Filing made in connection with any Condition unless requested by the relevant Governmental Entity, in which case the relevant Party shall notify the other Party of such request in advance of such withdrawal being made and, if practicable, give the other reasonable opportunity to comment; and (vii) except as required by any Governmental Entity, not take any action (nor permit any of its Affiliates to take any action) that could be reasonably likely to prevent or delay the receipt of any Consent from any Governmental Entity in connection with the Acquisition, to the extent necessary for the timely consummation of the Acquisition. Any information or documents to be provided by either the Seller or the Purchaser to the other pursuant to this Clause 4.3 may be provided subject to appropriate redaction if providing such information or documents could prejudice or waive any legal or litigation privilege. Termination for non-satisfaction Subject to Clause 4.4.2, if Closing has not occurred on or before the Long Stop Date, the Purchaser or the Seller shall be entitled, in its sole discretion and without prejudice to either of their right to claim damages or other compensation for any prior breach of this Agreement, by notice in writing to the other to terminate this Agreement (other than Clauses 1, 4.8, 10, 13, 15.2 to 15.21 and Schedule 7 ( Limitations of Liability under Clause 10 ); provided, however, that the right to terminate this Agreement under this Clause 4.4 shall not be available to (i) the Purchaser if the failure by the Purchaser to perform its obligations under Clauses 4 or 6.2 has been the cause of or resulted in the failure of Closing to occur on or before the Long Stop Date; or (ii) the Seller if the failure by the Seller to perform its obligations under this Clause 4 or Clause 6.2 has been the cause of or resulted in the failure of Closing to occur on or before the Long Stop Date. In the event that, at the time all of the Conditions are satisfied, the consummation of the Acquisition is prohibited by any judgment, law, court order or regulation applicable to the Seller, the Purchaser or the Target Group, Closing will be postponed until such date as consummation of the Acquisition is no longer so prohibited provided that if such prohibition has not been removed by the date falling 30 months following the date of this Agreement, the termination rights of the Purchaser and the Seller under Clause 4.4.1 shall apply. The Seller and the Purchaser agree to use their respective reasonable endeavours to procure that any such prohibition is removed as soon as possible. 22 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. Seller’s termination right Notwithstanding any other provision in this Agreement to the contrary, the Seller may, prior to Closing, terminate this Agreement (other than Clauses 1, 4.8, 10, 13, 15.2 to 15.21 and Schedule 7 ( Limitations of Liability under Clause 10 )) with immediate effect if (i) the Purchaser or any of the Purchaser’s Associates has become a Sanctioned Person, or (ii) upon the Seller’s reasonable determination, the Purchaser or any of the Purchaser’s Associates has, in connection with the entry into of this Agreement, the transactions contemplated by this Agreement and/or any matter pertaining directly or indirectly to this Agreement, including the negotiation of this Agreement and the fulfilment of the Purchaser’s obligations hereunder, violated or caused the Seller to violate; (a) any Anti-Bribery Law; (b) any Economic Sanctions Law; (c) the US Export Administration Regulations or the US International Traffic in Arms Regulations; or (d) any applicable anti-money laundering or anti-terrorist financing law or regulation of any relevant country. Purchaser’s termination right Notwithstanding any other provision in this Agreement to the contrary, if, at any time prior to Closing the Seller is in breach of the Seller’s Warranties given in paragraphs 1, 2, 4 and 30 of Schedule 5 ( Warranties given by the Seller under Clause 9.1 ) the Purchaser may by notice in writing to the Seller, elect to proceed to Closing or terminate this Agreement. No other right of termination Notwithstanding that the Purchaser becomes aware at any time before or after Closing of a fact or circumstance which gives rise to or which would or might give rise to a Relevant Claim, the Purchaser acknowledges and agrees that, except as expressly provided in Clauses 4.4 and 4.6 , it shall not be entitled to terminate or rescind this Agreement, and its only recourse shall be to bring a Relevant Claim in respect of such matter (in accordance with, and subject to, the terms of this Agreement) and, accordingly, the Purchaser acknowledges and agrees that it shall not have, and shall not seek to claim, any right of termination or rescission in respect of any such matter (howsoever arising or deemed to arise) and hereby waives all and any rights it may have in this regard. Effect of termination Nothing in Clauses 4.4, 4.5 or 4.6 shall be deemed to release any Party from liability for any prior breach by such Party of any provision of this Agreement, and the rights of the other Parties to pursue remedies for any such breach pursuant to the terms of this Agreement will survive the termination of this Agreement. Following any termination pursuant to Clauses 4.4, 4.5 or 4.6, the Purchaser shall return to the Seller or destroy (as directed by the Seller), and continue to treat as confidential, all information, documentation and other materials received by it or its Affiliates from or on behalf of the Seller, any Target Group Company or any of their respective Affiliates relating to or in respect of the Acquisition, whether obtained before or after the date of this Agreement. 5 Pre-Closing Obligations The Seller’s Obligations in relation to the Conduct of Business The Seller will procure that between the date of this Agreement and Closing each Target Group Company shall carry on its business: (i) as a going concern in the ordinary course as carried on prior to the date of this Agreement, (ii) in a manner consistent with past practice of the Target Group’s business in the previous 3 (three) years before the date hereof, (iii) in accordance with all Applicable Laws (other than minor infractions) in any relevant jurisdiction, save in so far as agreed in writing by the Purchaser (such consent not to be unreasonably withheld or delayed and save as provided in Clause 5.2). 23 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. Without prejudice to the generality of Clause 5.1.1 and subject to Clause 5.2, between the date of this Agreement and Closing, the Seller shall not with respect to any Target Group Company, and undertakes to procure that each Target Group Company shall not, without the prior written consent of the Purchaser (such consent not to be unreasonably withheld or delayed): (i) other than in the ordinary course of business, terminate, enter into, amend, or materially extend or waive any Material Agreement; (ii) other than in the ordinary course of business, or where consistent with the past practice of the Target Group’s business in the 3 (three) years prior to the date of this Agreement [***]; (iii) [***]; (iv) except in the ordinary course of business, enter into any transaction or series of related transactions involving the acquisition or disposition by it of property, assets, revenues, business, undertakings or rights having a value of more than USD25 million in the aggregate; (v) make any material change to its accounting policies, procedures and methodologies or amend its constitutional documents (except as required by Applicable Law or generally accepted accounting principles applicable to either the Seller or the Purchaser); (vi) institute or settle any legal proceedings in relation to claims (except for debt collection proceedings and any other claims brought by individual consumers in the ordinary course of business) involving equitable relief that would be applicable to any Target Group Company, that would continue to apply after Closing and that would have a Material Adverse Effect on the Target Group; (vii) change its residence for Tax purposes; (viii) adopt a plan for, or commence, or complete, a liquidation, bankruptcy, merger, consolidation or dissolution of any of the Target Group Companies; (ix) other than pursuant to this Agreement, directly or indirectly, sell or promise to sell, transfer, assign, or dispose of any of the Shares or any of the share capital of the Subsidiaries to any person (other than to another member of the Target Group); (x) create, allot, issue, acquire, repay, redeem or repurchase its share capital or its loan capital (other than in accordance with the terms of issue of such loan capital or as required by Applicable Law ), merge or consolidate with a corporate body or any other person, enter into any demerger transaction or participate in any other type of corporate reconstruction (save, in each case, in relation to any such action between members of the Target Group); 24 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (xi) other than in the ordinary course of business, or where consistent with past practice of the Target Group’s business in the 3 (three) years prior to the date of this Agreement, create or amend a material Encumbrance over the Properties; (xii) other than in the ordinary course of business, amend, or agree to amend, the terms of its borrowing or indebtedness or create, incur, or agree to create or incur, borrowing or indebtedness (except pursuant to facilities Fairly Disclosed in the Disclosure Letter where the borrowing or indebtedness does not exceed the amount available to be drawn by a Target Group Company under those facilities); (xiii) terminate, enter into, or amend, extend or waive any agreement which would oblige any member of the Target Group to expend capital of an amount in excess of the amount specified in the Target Group’s internal treasury rules and procedures; (xiv) amend the Target Group’s internal treasury rules and procedures, including, without limitation, any increase to the risk limitations of the Target Group’s credit trading portfolio; (xv) except in the ordinary course of business, enter into any transaction with a member of the Seller’s Group which is not on arm’s length terms provided that any such transaction which is entered into in the ordinary course of business shall not have a penalty which may be incurred by any member of the Target Group on or after Closing; (xvi) sell or close or relocate branches or other real estate held for its own use ( uso proprio ) of the Target Group except for the Sale Branches; and (xvii) enter into any agreement, arrangement or understanding or series of related agreements, arrangements or understandings to do any of the foregoing. Permitted Actions Notwithstanding anything to the contrary in this Agreement, the Seller and the Purchaser acknowledge and agree that nothing contained in Clause 5.1 shall operate so as to restrict the Seller, any Target Group Company or any other member of the Seller’s Group from taking any action: which is necessary to comply with or increase compliance with Applicable Law or the policies and procedures generally accepted by and applied within the Seller’s Group or the Target Group from time to time (including, for the avoidance of doubt, the Deferred Prosecution Agreement and in relation to compliance with FATCA); which is considered by the Seller to be necessary for the purposes of capitalising the Target Group or the reserves of any member of the Target Group; required pursuant to a binding agreement, commitment or arrangement existing as at the date of this Agreement; required pursuant to this Agreement, the Migration Plan or any other document entered into pursuant to this Agreement; at the written request, or with the written consent, of the Purchaser; 25 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. to repay any amount of the Intra-Group Receivables or Intra-Group Payables; to enforce security held in connection with loans to which a member of the Target Group is party as lender in the ordinary course of business; to dispose of any loan portfolios (including, for the avoidance of doubt, any portfolios of non-performing loans), trust portfolios, or public and private pension funds, or any part thereof, in each case in the ordinary course of business and consistent with past practice of the Target Group in the 3 (three) years prior to the date of this Agreement; [***]; [***]; [***]; to, at any time prior to the Closing Date, close any “nostro” or other deposit accounts held by any Target Group Company with any member of the Seller’s Group, or any member of the Seller’s Group with any Target Group Company; which would be market practice for two of the three largest non-government controlled financial institutions in Brazil, including banks or insurance companies, to take as a consequence of events affecting the financial services sector in Brazil generally; which is necessary to facilitate or implement the Pre-Closing Reorganisation provided there is no cost to the Target Group after Closing (other than in connection with assuming the assets and liabilities of the Retained Subsidiary in the ordinary course); or which is necessary in connection with the implementation of any of the matters set out in this Clause 5.2. Other Obligations prior to Closing The Seller and the Purchaser shall each perform its obligations in accordance with the requirements in Schedule 9 ( Migration Plan ). Such activities shall at all times be carried out with due and proper regard to Applicable Law and prudent commercial behaviour. The Seller and the Purchaser shall use their reasonable endeavours to procure the completion of the Pre-Closing Reorganisation prior to Closing. To the extent that the Pre-Closing Reorganisation is not complete prior to Closing, the Seller and the Purchaser shall continue to use their reasonable endeavours to complete the Pre-Closing Reorganisation as soon as practicable following Closing in accordance with the Seller’s instructions. To the extent the Pre-Closing Reorganisation is implemented prior to Closing, (i) the Seller shall consult the Purchaser as far as reasonably practicable in the drafting of the Pre-Closing Reorganisation Documents; and (ii) the share purchase agreement which implements the Pre-Closing Reorganisation shall only transfer title to the shares in the Retained Subsidiary from the Purchaser to the Seller and shall not contain any other provisions (including warranties or indemnities). 26 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. The Purchaser undertakes not to take any action to create any Encumbrance over the shares of the Retained Subsidiary between Closing and the date on which the Pre-Completion Reorganisation is completed. 6 Closing Date and Place Closing shall take place at 10:00 a.m. (São Paulo time) in São Paulo, Brazil, at the offices of Pinheiro Guimaraes – Advogados at Av. Paulista 1842, 24 o andar – Torre Norte, 01310-923 São Paulo , Brazil, on the first Friday falling at least 20 (twenty) Business Days following the fulfilment of the Conditions or, if applicable, the removal of a prohibition as referred to in Clause 4.4.2, or at such other location, time or date as may be agreed in writing between the Purchaser and the Seller having regard to the period required by the Seller and the Purchaser to complete the orderly migration of the Target Group in accordance with the Migration Plan. Closing Events On Closing, the Seller and the Purchaser shall comply with their respective obligations specified in Schedule 2 ( Closing Obligations (Clause 6.2) ) and shall provide evidence of their ability to satisfy their respective obligations under Clause 6.4.3 and Clause 6.5. Payment on Closing On Closing, and subject to Clause 15.7 of this Agreement (including the payment reductions under Clause 15.7.4), the Purchaser shall pay an amount in cash (in USD) to the Seller which is equal to the sum of: the Offer Price; plus the Estimated Adjustment Amount, (the “ Closing Amount ”). Notifications to determine payments on Closing 10 (ten) Business Days prior to Closing, the Seller shall prepare and send the Pre-Closing Statement to the Purchaser and shall notify the Purchaser in writing of: (i) the Estimated Adjustment Amount; (ii) the Estimated Intra-Group Receivables; and (iii) the Estimated Intra-Group Payables. The Seller’s notification pursuant to Clause 6.4.1 shall specify the relevant debtor and creditor for each Estimated Intra-Group Payable and Estimated Intra-Group Receivable and shall include the working papers and data that support the applicable calculation of the items set out in Clause 6.4.1 (and the currencies of such items). (i) The Purchaser shall procure that each relevant Target Group Company repays to the relevant member of the Seller’s Group the amount of any Estimated Intra-Group Finance Payables immediately following Closing and shall acknowledge on behalf of each relevant Target Group Company the payment of the Estimated Intra-Group Finance Receivables in accordance with Clause 6.4.3(ii) below. 27 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (ii) The Seller shall procure that each relevant member of the Seller’s Group pays to the relevant Target Group Company the amount of any Estimated Intra-Group Finance Receivables immediately following Closing and shall acknowledge on behalf of each relevant member of the Seller’s Group the payment of the Estimated Intra-Group Finance Payables in accordance with Clause 6.4.3(i) above. (iii) The Purchaser shall procure that each relevant Target Group Company repays to the relevant member of the Seller’s Group the amount of any Estimated Intra-Group Trading Payables immediately following Closing or as soon as practicable thereafter (unless otherwise agreed between the Purchaser and the Seller) and shall acknowledge on behalf of each relevant Target Group Company the payment of the Estimated Intra-Group Trading Receivables in accordance with Clause 6.4.3(iv) below. (iv) The Seller shall procure that each relevant member of the Seller’s Group pays to the relevant Target Group Company the amount of any Estimated Intra-Group Trading Receivables immediately following Closing or as soon as practicable thereafter (unless otherwise agreed between the Purchaser and the Seller) and shall acknowledge on behalf of each relevant member of the Seller’s Group the payment of the Estimated Intra-Group Trading Payables in accordance with Clause 6.4.3(iii) above. The repayments made pursuant to Clause 6.4.3 shall be paid in their respective underlying currencies and shall be adjusted in accordance with Clause 7.3 when the Closing Statement becomes final and binding in accordance with Clause 7.2. Subordinated Debt The Purchaser shall, at Closing, subscribe for new subordinated debt to be issued by the Target Companies in an amount equal to the greater of the amount of the Subordinated Debt and any amount as may be required by any Governmental Entity and the Seller and the Purchaser shall procure that each relevant Target Group Company repays to the relevant member of the Seller’s Group all amounts outstanding in respect of the Subordinated Debt (including any interest accrued thereon) at Closing, payable in the underlying currency of such Subordinated Debt . 7 Post-Closing Adjustments Closing Statement The Seller shall procure that as soon as practicable following the Closing Date there shall be drawn up a draft of the Closing Statement (the “ Draft Closing Statement ”) in accordance with Part 1 of Schedule 3 ( Closing Statement (Clause 7) ). Determination of the Closing Statement The Draft Closing Statement shall, once agreed or determined pursuant to paragraph 3 of Part 1 of Schedule 3 ( Closing Statement (Clause 7) ): (i) constitute the Closing Statement; and 28 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (ii) be final and binding on the Seller and the Purchaser. The Final Adjustment Amount, the Intra-Group Receivables and the Intra-Group Payables shall be derived from the Closing Statement. Adjustments to Consideration Amount If the Final Adjustment Amount is greater than the Estimated Adjustment Amount, or in the event that both are negatives, the Final Adjustment Amount is less negative than the Estimated Adjustment Amount, (the difference between these two amounts being the “ Positive Adjustment Amount ”), the Purchaser shall pay, or cause to be paid, to the Seller, an amount in cash equal to the Positive Adjustment Amount (payable in USD). Any such payment shall be subject to Clause15.7.4. If the Final Adjustment Amount is less than the Estimated Adjustment Amount, or in the event that both are negatives, the Final Adjustment Amount is more negative than the Estimated Adjustment Amount (the difference between these two amounts being the “ Negative Adjustment Amount ”), the Seller shall pay, or cause to be paid, to the Purchaser, an amount in cash equal to the Negative Adjustment Amount (payable in USD). Following determination of the Closing Statement pursuant to Clause 7.2, if the amount of the Intra-Group Payables or the Intra-Group Receivables as shown in the Closing Statement is greater or less than the amount of the corresponding Estimated Intra-Group Payable or Estimated Intra-Group Receivable, then the Seller and the Purchaser shall procure that, within 5 (five) Business Days after the date on which the Closing Statement is determined pursuant to Clause 7.2, such payments are made as are necessary, and in accordance with Clause 15.7.1, to ensure that the actual amount of each Intra-Group Payable and each Intra-Group Receivable has been repaid (or refunded, to the extent of any overpayment) by each relevant Target Group Company to the relevant member of the Seller’s Group or by the relevant member of the Seller’s Group to the relevant Target Group Company, as the case may be. Any payment pursuant to Clause 7.3.1 or 7.3.2 and any interest payable in respect of such payments pursuant to Clause 15.12 , shall be made on or before the Final Payment Date, by wire transfer or delivery of other immediately available funds to such account as may be nominated by the Seller by written notice and notified to the Purchaser in writing at least 5 (five) Business Days prior to the final Payment Date. Notwithstanding any of the foregoing, the Parties agree that in no event shall the Consideration Amount, as adjusted pursuant to this Clause 7.3, exceed USD 8.5 billion. Interest Any payment to be made in accordance with Clause 7.3.1 or 7.3.2 shall include interest thereon calculated from Closing to the Final Payment Date at a rate per annum of: (i) in respect of payments made in any currency other than BRL, 2 (two) per cent. above LIBOR from time to time; or (ii) in respect of payments made in BRL, SELIC from time to time, 29 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. such interest to accrue from day to day. Any payment to be made in accordance with Clause 7.3.3 shall include interest thereon calculated from Closing to the Final Payment Date at a rate per annum applicable to the relevant Intra-Group Payables or Intra-Group Receivables or, where the relevant Intra-Group Payables or Intra-Group Receivables are non-interest bearing, at a rate per annum of: (i) in respect of payments made in any currency other than BRL, 2 (two) per cent. above LIBOR from time to time; or (ii) in respect of payments made in BRL, SELIC from time to time, such interest to accrue from day to day. 8 Post-Closing Obligations Release of Guarantees The Seller and the Purchaser shall use their respective reasonable endeavours to procure by Closing or, to the extent not done by Closing, as soon as reasonably practicable thereafter, the release with effect from Closing (i) of the Seller and all other members of the Seller’s Group from any security arrangements, guarantees or indemnities given by or binding upon the Seller or other members of the Seller’s Group in respect of any obligations related to any Target Group Company and/or the activities conducted by the Target Group Companies to the extent such security arrangements, guarantees or indemnities are not transferred to such Target Group Company prior to Closing; and (ii) of each Target Group Company from any security arrangements, guarantees or indemnities given by or binding upon such Target Group Company in respect of any obligations related to the Seller and of all other members of the Seller’s Group and/or the activities conducted by them to the extent such security arrangements, guarantees or indemnities are not transferred to the Seller or other member of the Seller’s Group prior to Closing (items (i) and (ii), collectively, the “ Guarantees ”). Notwithstanding the foregoing, Clause 8.1.1 shall not apply in respect of any guarantees or indemnities entered into pursuant to this Agreement. For the purposes of this Clause 8.1, the Seller and the Purchaser acknowledge and agree that: (i) as soon as practicable following the execution of this Agreement the Seller shall provide to the Purchaser a list of all the Guarantees in place at such time of which the Seller is aware and which the Seller reasonably believes will remain in place at Closing; (ii) one or more Guarantees may become known to the Seller or the Purchaser on or after Closing or following the provision of the list of Guarantees pursuant to paragraph (i); and (iii) upon becoming so aware of such Guarantee or Guarantees, the Seller or the Purchaser (as applicable) shall notify the other Party in writing as soon as practicable of its or their existence, and the obligations under Clause 8.1.1 shall apply in respect of such Guarantee or Guarantees. 30 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. With effect from Closing, pending release by the Seller of any Guarantee pursuant to Clause 8.1.1, the Seller shall indemnify each member of the Target Group against, and promptly pay and reimburse, all amounts properly paid or incurred by any Target Group Company pursuant to any such Guarantee. With effect from Closing, pending release by the Purchaser of any Guarantee pursuant to Clause 8.1.1, the Purchaser shall indemnify the Seller and each other member of the Seller’s Group against, and promptly pay and reimburse, all amounts properly paid or incurred by any of them pursuant to any such Guarantee. Prior to Closing, the Seller and the Purchaser agree to discuss, in good faith, the treatment of any Guarantee which is either (i) given by or binding upon the Seller or other member of the Seller’s Group in respect of obligations of a Target Group Company for the benefit of a customer of the Seller or a member of the Seller’s Group; or (ii) given by or binding upon a Target Group Company in respect of obligations of the Seller or other member of the Seller’s Group for the benefit of a customer of the Target Group, including without limitation the potential treatment of any such arrangement as a Continuing Intra-Group Agreement. Restrictions on continued use of HSBC Trade Marks Except as otherwise permitted by Clauses 8.2.2, 8.2.3, 8.2.4, 8.2.6 and 8.2.7, the Purchaser shall not, and shall procure that none of its Affiliates (including the Target Group Companies) shall, with respect to the Target Group Companies, at any time after Closing: (i) use or display any Trade Marks which include (in whole or in part) any HSBC Trade Marks; (ii) hold itself out as having any current affiliation with any member of the Seller’s Group; or (iii) use any HSBC Trade Marks on any materials in any form, including any business stationery (including business cards, schedules, inventories, periodic statements, cardholder or customer agreements, packaging materials, publicity releases and forms), card plastics, displays, signs, informational, promotional or marketing materials, websites, email, computer software and systems. Pursuant to and on the terms of the Trade Mark Licence, each Target Group Financial Company and Target Group Insurance Company shall have the right for the period between the Closing Date and the date that is 5 (five) Business Days after such date as the change of name of such company has been approved by BACEN or SUSEP (as applicable) (the “ Approval Date ”) to continue to use the HSBC Trade Mark in its legal company name provided that the Purchaser shall procure that between the Closing Date and the Approval Date each Target Group Financial Company and Target Group Insurance Company shall only use its legal company name (whether in documents, other materials or otherwise) to the extent required by Applicable Law and not otherwise. The Purchaser and the Target Group Companies shall have the right, pursuant to and on the terms of the Trade Mark Licence, until the date that is 1 (one) month following Closing or, if Closing occurs prior to the date that is 11 (eleven) months after the date of this Agreement, until the first anniversary of the date of this Agreement, to use the HSBC Trade Marks on any credit, debit or other payment cards (together, “ Payment Cards ”) which have been issued to customers of the Target Group Companies prior to Closing, in the form and manner used prior to the Closing Date, provided that: 31 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (i) neither the Purchaser nor any of its Affiliates (including the Target Group Companies) may issue any Payment Cards bearing any HSBC Trade Marks at any time following the Closing Date, whether to customers of the Target Group Companies as replacements for lost or stolen Payment Cards or renewals in the ordinary course, or to new customers of the Target Group Companies or otherwise; and (ii) until such date, all Payment Cards which have been issued to the customers of the Target Group Companies prior to the Closing Date and which bear any HSBC Trade Marks shall: (a) be cancelled and deactivated; and (b) to the extent that such Payment Cards pass the Purchaser’s reissue criteria, be replaced with Payment Cards which do not bear any HSBC Trade Marks (provided that, with respect to any such Payment Cards that do not pass the Purchaser’s standard reissue criteria, the Purchaser shall notify the relevant customers and otherwise comply with all Applicable Law in connection therewith). The Purchaser and the Target Group Companies shall have the right, pursuant to and on the terms of the Trade Mark Licence, following the Closing Date, to use the HSBC Trade Marks on any cheque-books and other payment books (“ Payment Books ”) and any internet access security or authentication tokens (“ Security Tokens ”) which, in each case, have been issued to the Target Group’s customers prior to the Closing Date, in the form and manner used prior to the Closing Date, until the earlier of (i) the date falling 1 (one) month following the Closing Date or, if Closing occurs prior to the date that is 11 (eleven) months after the date of this Agreement, until the first anniversary of the date of this Agreement and (ii) such time as they are replaced, reissued or renewed in the ordinary course of the business of the Target Group Companies, provided that no Payment Books or Security Tokens issued to any customers of the Target Group Companies at any time following the Closing Date, whether as replacements for lost or stolen Payment Books or Security Tokens, replacements for malfunctioning Security Tokens or renewals in the ordinary course of business or otherwise, shall bear any HSBC Trade Marks. Except as otherwise expressly provided in this Agreement, the Purchaser acknowledges and agrees that neither it nor any of its Affiliates (including the Target Group Companies) have any right, title or interest in or to, or right to use, any HSBC Trade Marks and the Purchaser agrees that, following Closing, it shall not, and shall procure that none of its Affiliates (including the Target Group Companies) shall, apply to register, cause or assist any other person to register or apply to register any HSBC Trade Marks. Subject to Clause 8.2.7, nothing in this Clause 8.2 shall prevent the Purchaser or the Target Group Companies from using, and the Purchaser or the Target Group Companies shall have the right to use, any Trade Mark following Closing where such Trade Mark: 32 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (i) is owned by the Target Group; (ii) does not contain (a) the name “HSBC” or (b) any logo or other identifier identifying “HSBC” used by any other member of the Seller’s Group prior to Closing; and (iii) is used solely by the Target Group Companies and is not used by any other member of the Seller’s Group prior to Closing. If, for whatever reason, after Closing, a Target Group Company continues to own any Trade Mark that contains, or is confusingly similar to, the name “HSBC” or any logo or other identifier identifying “HSBC” used by any other member of the Seller’s Group prior to Closing then the Purchaser shall procure that such Target Group Company shall take all reasonably necessary actions to, as soon as reasonably practicable, transfer its right in such Trade Mark to the Seller (or to whom the Seller may designate) at the Seller’s or its designee’s sole cost and expense. Notwithstanding any provision of this Agreement, the Purchaser shall not be precluded from using any Intellectual Property (including any Trade Mark, branding or colour used in such Trade Marks or branding) which is owned, or otherwise used by it as of the date of this Agreement. Termination of Intra-Group Agreements Not less than 30 (thirty) days prior to Closing, the Seller shall provide the Purchaser with a list (such list to be updated as agreed by the JESC as defined in Schedule 9 ( Migration Plan )) of all intra-group agreements and arrangements between the Target Group Companies (on the one hand) and any member of the Seller’s Group (on the other hand) which shall remain in force after Closing (any such arrangement or arrangement being a “ Continuing Intra-Group Agreement ”), such list to contain any Guarantees which are identified and determined as being treated as a Continuing Intra-Group Agreement pursuant to Clause 8.1.6 and the Seller shall procure that such Continuing Intra-Group Agreements shall continue for such period as is agreed by the Seller and the Purchaser, both acting reasonably . Except as set forth in this Agreement, including Clauses 8.1 and 8.4, the Seller and the Purchaser agree and shall procure that, other than the Continuing Intra-Group Agreements and the Guarantees, all licences of any Intellectual Property rights and all other intra-group arrangements between the Target Group Companies (on the one hand) and any member of the Seller’s Group (on the other hand) which are in force immediately prior to Closing, shall terminate immediately on Closing without liability to any parties thereto (but without prejudice to any payments already accrued thereunder) and the orderly termination of such licences and other intra-group arrangements shall be discussed pursuant to the Migration Plan (collectively, but for the avoidance of doubt, excluding the Continuing Intra-Group Agreements and the Guarantees, the “ Terminating Intra-Group Agreements ”). To the extent that any Terminating Intra-Group Agreement cannot be terminated on Closing, the Seller and the Purchaser shall use reasonable endeavours to procure such termination as soon as practicable following Closing, and for the purposes of this Clause 8.3.3, the Purchaser and the Seller acknowledge and agree that: 33 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (i) as soon as practicable following the execution of this Agreement, the Seller shall provide to the Purchaser a list of all the Terminating Intra-Group Agreements in place at such time of which the Seller is aware and which the Seller reasonably believes will remain in place at Closing; (ii) one or more Terminating Intra-Group Agreements may become known to the Seller or the Purchaser on or after Closing or following the provision of the list of Terminating Intra-Group Agreements pursuant to paragraph (i); and (iii) upon becoming so aware of such Terminating Intra-Group Agreement or Terminating Intra-Group Agreements, the Seller or the Purchaser (as applicable) shall notify the other Party in writing as soon as practicable of its or their existence, and the obligations under Clause 8.3.2 shall apply in respect of such Terminating Intra-Group Agreement or Terminating Intra-Group Agreements. Treatment of Market Swaps Save as determined pursuant to Clause 8.4.2 and agreed in writing by the Seller and the Purchaser, any derivative, swap or equivalent arrangement between a Target Group Company and any member of the Seller’s Group which is in force immediately prior to Closing shall constitute a Continuing Intra-Group Agreement pursuant to Clause 8.3.1 (whether or not such derivative, swap or arrangement is included in the list referred to in Clause 8.3.1). Prior to Closing, the Seller and the Purchaser agree to discuss, in good faith, the treatment of any derivative, swap or equivalent arrangement between a Target Group Company and any member of the Seller’s Group, including without limitation: (i) the potential treatment of any such arrangement as a Terminating Intra-Group Agreement; (ii) the potential transfer by the relevant member of the Seller’s Group of any such arrangement to the Purchaser or a member of the Purchaser’s Group at Closing; and/or (iii) the potential transfer of, or entry into of back to back arrangements to economically match any third party market swap that a member of the Seller’s Group may have in place at Closing in relation to any such arrangement. Post-Closing Filings and Notifications The Purchaser shall to the extent required to implement or register the change in name of any Target Group Company: (i) procure that the applicable Target Group Company files with the relevant Governmental Entity all documents and Fillings required to effect the change in name of the Target Group Company immediately following Closing and in any case no later than the regulatory or statutorily imposed time period in which such Filings are required to be made; (ii) procure that each Target Group Financial Company and Target Group Insurance Company: (a) co-operates with BACEN or SUSEP (as applicable) and does all such other things as are relevant or necessary to ensure that, insofar as it is able, the Approval Date occurs as soon as possible after the Closing Date; and 34 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (b) enters into an amendment to change its by-laws to change its legal name by no later than the Approval Date. Notwithstanding Clause 8.5.1, the Seller and the Purchaser agree to co-operate to explore ways to enable the change of name of each of the Target Group Financial Companies and Target Group Insurance Companies to become effective on or prior to Closing, or to the extent not feasible, on the earliest possible date thereafter, including making representations to BACEN or SUSEP (as applicable). The Purchaser shall: (i) procure that all Filings with BACEN and/or SUSEP that are required to be made to obtain BACEN’s and/or SUSEP’s approval (as required) for the appointment of the new directors and statutory officers of the Target Group Financial Companies and the Target Group Insurance Companies are made immediately following Closing; (ii) procure that all relevant documents, including resignation letters and instruments of investiture ( termos de posse ) are filed with the relevant board of trade in connection with the resignation of the Directors or Officers of the Target Group Financial Companies and Target Group Insurance Companies, to the extent permitted by Applicable Law, on Closing and failing which no later than 5 (five) Business Days following receipt of the approvals referred to in Clause 8.5.3(i); (iii) procure that all other notices and Filings which may be required under Applicable Law in relation to the Acquisition are given or made as soon as reasonably practicable following Closing and in any case no later than the regulatory or statutorily imposed time period in which such notices or Filings are required to be made; and (iv) provide the Seller with proof that all Filings and notifications referred to in Clauses 8.5.1 and 8.5.3 and any other notification or Filing as required under Applicable Law has been made in accordance with Clauses 8.5.1 and 8.5.3. The Purchaser shall deliver details of the intended new corporate name of each Target Group Company to the Seller, which in each case shall not, in the reasonable determination of the Seller, be a name which contains, or is confusingly similar to, the name “HSBC” or any other identifier identifying HSBC used by any other member of the Seller’s Group or the Target Group, as soon as practicable after the date of this Agreement and in any event at least 1 (one) month prior to Closing. The Seller and the Purchaser shall take all reasonable steps to obtain any necessary approval of any Governmental Entity in relation to the change of name of the Target Group Financial Companies and Target Group Insurance Companies as soon as practicable following the date of this Agreement and, in any event, in sufficient time for the changes of name to be implemented, subject to Clause , at Closing. 35 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. The Seller shall use, and shall procure that each member of the Seller’s Group shall use, its reasonable endeavours to co-operate with the Purchaser to procure the satisfaction of its obligations pursuant to this Clause . Tax Covenant The provisions of Schedule 4 ( Tax ) shall apply in relation to Taxation and shall (with the exception of paragraph 4.3 of Schedule 4 ( Tax ), which shall come into effect on the date of this Agreement) come into effect at Closing. Post-Closing Confirmation The Seller confirms that, following Closing, no Target Group Company shall be bound by the terms of the Deferred Prosecution Agreement. 9 Warranties The Seller’s Warranties Subject to Clause 9.2, the Seller warrants to the Purchaser that each statement set out in Schedule 5 ( Warranties given by the Seller under Clause 9.1 ) is true, accurate and not misleading as at the date of this Agreement. Immediately before Closing, the Seller is deemed to warrant to the Purchaser that each statement set out in the Repeated Warranties is true, accurate and not misleading by reference to the facts and circumstances as at Closing. For this purpose only, where there is an express or implied reference in any of the Repeated Warranties to the “date of this Agreement”, that reference is to be construed as a reference to the Closing Date. Where any statement in the Warranties is qualified by the expression “to the best of the knowledge of the Seller” or “so far as the Seller is aware” or any similar expression, the knowledge or awareness of the Seller shall be deemed to refer to the actual knowledge, as of the date of this Agreement and at Closing (if such Warranty is a Repeated Warranty), of each of the persons identified in Part A of Schedule 8 ( Parties’ Knowledge ). The only Seller’s Warranties given: (i) in respect of Taxation are those contained in paragraph 18 of Schedule 5 ( Warranties given by the Seller under Clause 9.1 ) and each of the other Seller’s Warranties shall be deemed not to be given in respect of Taxation; (ii) in respect of the Properties are those contained in paragraph 11 of Schedule 5 ( Warranties given by the Seller under Clause 9.1 ) and each of the other Seller’s Warranties shall be deemed not to be given in respect of the Properties; (iii) in respect of Intellectual Property are those contained in paragraph 25 of Schedule 5 ( Warranties given by the Seller under Clause 9.1 ) and each of the other Seller’s Warranties shall be deemed not to be given in respect of Intellectual Property; (iv) in respect of employment matters are those contained in paragraph 26 of Schedule 5 ( Warranties given by the Seller under Clause 9.1 ) and each of the other Seller’s Warranties shall be deemed not to be given in respect of such matters; and 36 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. (v) in respect of pension matters are those contained in paragraph 27 of Schedule 5 ( Warranties given by the Seller under Clause 9.1 ) and each of the other Seller’s Warranties shall be deemed not to be given in respect of such matters. Without prejudice to the Purchaser’s rights under Schedule 4 ( Tax ), the Purchaser acknowledges and agrees that: (i) the Seller’s Warranties set forth in Schedule 5 ( Warranties given by the Seller under Clause 9.1 ) are the only warranties or other assurances of any kind given by or on behalf of the Seller; (ii) notwithstanding anything to the contrary set out in this Agreement, no other statement, promise or forecast made by or on behalf of the Seller may form the basis of, or be pleaded in connection with, any Relevant Claim and, without prejudice to the provisions of Clause 15.2, the Purchaser acknowledges and agrees that the Seller makes no representation or warranty as to (a) any projections, forecasts, estimates or budgets delivered to or made available to the Purchaser of future revenues, future results of operations (or any component thereof), future cash flows or future financial condition (or any component thereof) of any Target Group Company or their future business and operations; or (b) any other information or documents made available to the Purchaser with respect to the Seller, the Target Group Companies or any of their businesses, assets, liabilities or operations; (iii) as of the date hereof, the Purchaser does not have any knowledge that any Seller’s Warranty is untrue, inaccurate or misleading except as set out in the Disclosure Letter or with respect to the Indemnified Matters and for the purposes of this paragraph (iii) the Purchaser’s knowledge is deemed to be the actual knowledge of those individuals identified in Part B of Schedule 8 ( Parties’ Knowledge ); and (iv) the Purchaser has conducted Due Diligence in relation to the Target Group Companies and has been provided with, and has evaluated, the documents and information in the Data Room. Seller’s Disclosures The Seller’s Warranties are subject to the following matters: (i) any matter which is contained in this Agreement or which is Fairly Disclosed in the Disclosure Letter, in the documents listed in schedule 2 to the Disclosure Letter or the documents provided in the Data Room including, for the avoidance of doubt, the Q&A responses provided by the Seller set out at schedule 3 to the Disclosure Letter; and (ii) all matters appearing in the by-laws, articles of association or statutory books (including all registers and minute books) of the Target Group Companies as at the date of this Agreement. 37 Banco Bradesco S.A. has requested confidential treatment of the information in [***], which has been filed separately with the SEC. Nothing disclosed by the Seller to the Purchaser other than in accordance with this Clause 9.2 or the Disclosure Letter shall constitute disclosure for the purpose of this Agreement. References in the Disclosure Letter to paragraph numbers shall be to the paragraphs in Schedule 5 ( Warranties given by the Seller under Clause 9.1 ) to which the disclosure relates. Such references are given for convenience only and shall not limit the effect of any of the disclosures, all of which are made against the Seller’s Warranties as a whole. Notwithstanding any other provision in this Agreement, no fact or circumstance disclosed shall limit the liability of the Seller for any Relevant Claim made by the Purchaser pursuant to Schedule 4 ( Tax ) or any breach of a Fundamental Warranty set out in paragraphs 1
